 


109 HR 1686 IH: To require United States assistance for the repair, maintenance, or construction of the transportation infrastructure of Iraq to be provided in the form of loans subject to repayment in full to the United States Government.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
109th CONGRESS
1st Session
H. R. 1686 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Cummings introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require United States assistance for the repair, maintenance, or construction of the transportation infrastructure of Iraq to be provided in the form of loans subject to repayment in full to the United States Government. 
 
 
1.Requirement to provide assistance for the transportation infrastructure of iraq in the form of loansNotwithstanding any other provision of law, amounts made available after the date of the enactment of this Act for the repair, maintenance, or construction of the transportation infrastructure of Iraq shall be provided in the form of loans subject to repayment in full to the United States Government. 
 
